Exhibit 5 Russell C. Weigel, III, P.A. 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 Telephone (786) 888-4567 Facsimile(786) 787-0456 June 22, 2007 Nexia Holdings, Inc. Richard Surber, President 59 West 100 South, Second Floor Salt Lake City, Utah 84101 Re:Shares to Be Registered on Form SB-2 Ladies and Gentlemen: We have acted as counsel for Nexia Holdings, Inc., a Nevada corporation (the “Company”), in connection with the Company’s Form SB-2, as amended (the “Registration Statement”), pursuant to which the Company is registering for resale under the Securities Act of 1933, as amended (the “Securities Act”), up to 26,400,000,000shares of its common stock, par value $0.0001(the "Shares"), issued to the selling shareholder as described in the Company’s prospectus dated June 22, 2007 (the “Prospectus”), which is contained in the Registration Statement. In connection with this matter, we have examined the originals or copies certified, or otherwise identified to our satisfaction, of the following: (a) Articles of Incorporation of the Company, as amended to date (b) Bylaws of the Company, as amended to date (c) Certificate from the Secretary of State of the State of Nevada, dated as of a recent date, stating that the Company is duly incorporated and in good standing in the State of Nevada (d) The Registration Statement and all exhibits thereto; and (e) Such other documents of the Company as we have deemed to be relevant. In addition to the foregoing, we have also relied as to matters of fact upon the representations made by the Company and its representatives, and we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and the conformity to original documents and the authenticity of the original documents of all documents submitted to us as certified or as photostatic copies. Based upon the foregoing, and subject to the limitations set forth below, we are of the opinion that, (i) once the Registration Statement has become effective under the Securities Act, (ii)the Shares havebeen issued as contemplated by the Registration Statement, and (iii) the Company has received the consideration in the manner described in the Registration Statement, the Shares will be duly and validly issued, fully paid and non-assessable shares of the Company’s common stock. It is understood that this opinion is to be used only in connection with the offer and sale of the Shares while the Registration Statement is in effect.Our opinion expressed above is limited to the Revised Nevada Statutes, Chapter 78.Our opinion is rendered only with respect to laws, and the rules, regulations and orders thereunder, which are currently in effect.We have not been engaged, and we disclaim any obligation, to advise the Company of any change in any of these sources of law or subsequent legal or factual developments which might affect any matters or opinions set forth herein. On behalf of this Firm, I hereby consent to the use of the Firm’s name, Russell C. Weigel, III, P.A., and of the reference to this opinion and of the use of this opinion as an exhibit to the Registration Statement and the Prospectus contained therein.In giving this consent, neither I nor the Firm admits that we come within the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations promulgated thereunder. Very truly yours, By:/s/ Russell C. Weigel, III Russell C. Weigel, III For the Firm
